DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the Invention of Species F, corresponding to figures 8A-8D and sub-species 2 corresponding to Fig. 12 in the reply filed on 2/03/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1- 20 are pending.  Claims 10- 11 and 19- 20 are withdrawn as being directed to non-elected inventions.  Claims 1- 9 and 12- 18 are being addressed by this Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 7, 9 and 12- 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6- 7 and 9- 10 of U.S. Patent No. 10,271,949 B2 in view of Glozman et al. (US Pub. No. 2014/0135908 A1).
Regarding application claims 1 and 7, claims 1 and 9 of U.S. Patent No. 10,271,949 B2 claim the application claim 1 (it is noted that claim 1 of U.S. Patent No. 10,271,949 B2 claims a first fastener and a second fastener which are interpreted as securing features recited in application claim 1).  Claims 1 and 9 of U.S. Patent No. 10,271,949 B2 do not claim 
(application claim 1) the stent having a plurality of sections;
(application claim 7) wherein the plurality of sections of the stent includes an annulus section, a transition section, and an aortic section;
However, Glozman teaches a prosthetic heart valve (400) (Figs. 4- 6D)
(claim 1) having a collapsible and expandable stent (404) (Figs. 4- 6D), the stent (404) having a plurality of sections (408, 410, 412) (Figs. 4- 6D), and a valve assembly (406) (Figs. 4- 6D) disposed in the stent (404);
(claim 7) wherein the plurality of sections of the stent includes an annulus section (408), a transition section (410), and an aortic section (412) (See Fig. 5) (P. [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the prosthetic heart valve claimed by U.S. Patent No. 10,271,949 B2 to include a collapsible and expandable stent, the stent having a plurality of sections, and a valve assembly disposed in the stent as taught by Glozman because it provides a cross-sectional shape that varies or is non-uniform along a length of the prosthesis in a deployed or expanded configuration (Glozman- - P. [0028]).  The motivation for the modification would have been to prevent or minimize paravalvular leakage (Glozman - - P. [0028]).
Regarding application claim 2, claims 1, 9 of U.S. Patent No. 10,271,949 B2 in view of Glozman claim wherein the occluder longitudinally extends in a lengthwise direction toward an outflow end of the stent (See claims 1, 9 of U.S. Patent No. 10,271,949 B2).
Regarding application claim 3, claims 1, 9 of U.S. Patent No. 10,271,949 B2 in view of Glozman claim wherein the occluder comprises a fillable chamber with a delivery, pre-deployment configuration and a final, post-deployment configuration, the occluder in both the pre-deployment and post-deployment configurations including a port disposed at the trailing end and in fluid communication with the fillable chamber (See claims 1, 9 of U.S. Patent No. 10,271,949 B2).
Regarding application claim 4, claim 6 of U.S. Patent No. 10,271,949 B2 in view of Glozman claim further comprising a source of gas in fluid communication with the port (See claim 6 of U.S. Patent No. 10,271,949 B2).
Regarding application claim 5, claim 7 of U.S. Patent No. 10,271,949 B2 in view of Glozman claim further comprising a source of polymeric filler in fluid communication with the port (See claim 7 of U.S. Patent No. 10,271,949 B2).
Regarding application claim 6, claim 1 of U.S. Patent No. 10,271,949 B2 claims wherein the fillable chamber of the occluder has an outer coating configured to prevent leakage of a liquid or a gas (See claim 1 of U.S. Patent No. 10,271,949 B2).
Regarding application claim 9, claim 10 of U.S. Patent No. 10,271,949 B2 claims wherein the securing features includes a plurality of hooks disposed on the occluder and the prosthetic valve includes a cuff having a plurality of perforations, the 
Regarding application claims 12 and 17, claims 1 and 9 of U.S. Patent No. 10,271,949 B2 claim the application claim 12 (it is noted that claim 1 of U.S. Patent No. 10,271,949 B2 claims a first fastener and a second fastener which are interpreted as securing features recited in application claim 12).  Claims 1 and 9 of U.S. Patent No. 10,271,949 B2 do not claim 
(application claim 12) the stent having a plurality of sections;
(application claim 17) wherein the plurality of sections of the stent includes an annulus section, a transition section, and an aortic section;
However, Glozman teaches a prosthetic heart valve (400) (Figs. 4- 6D)
(claim 12) having a collapsible and expandable stent (404) (Figs. 4- 6D), the stent (404) having a plurality of sections (408, 410, 412) (Figs. 4- 6D), and a valve assembly (406) (Figs. 4- 6D) disposed in the stent (404);
(claim 17) wherein the plurality of sections of the stent includes an annulus section (408), a transition section (410), and an aortic section (412) (See Fig. 5) (P. [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the prosthetic heart valve claimed by U.S. Patent No. 10,271,949 B2 to include a collapsible and expandable stent, the stent having a plurality of sections, and a valve assembly disposed in the stent as taught by Glozman because it provides a cross-sectional shape that varies or is non-uniform along a length of the prosthesis in a deployed or expanded configuration 
Regarding application claim 13, claims 1, 9 of U.S. Patent No. 10,271,949 B2 in view of Glozman claim wherein the occluder longitudinally extends in a lengthwise direction toward an outflow end of the stent (See claims 1, 9 of U.S. Patent No. 10,271,949 B2).
Regarding application claim 14, claims 1, 9 of U.S. Patent No. 10,271,949 B2 in view of Glozman claim wherein the occluder comprises a fillable chamber with a delivery, pre-deployment configuration and a final, post-deployment configuration, the occluder in both the pre-deployment and post-deployment configurations including a port disposed at the trailing end and in fluid communication with the fillable chamber (See claims 1, 9 of U.S. Patent No. 10,271,949 B2).
Regarding application claim 15, claim 6 of U.S. Patent No. 10,271,949 B2 in view of Glozman claim further comprising a source of gas in fluid communication with the port (See claim 6 of U.S. Patent No. 10,271,949 B2).
Regarding application claim 16, claim 7 of U.S. Patent No. 10,271,949 B2 in view of Glozman claim further comprising a source of polymeric filler in fluid communication with the port (See claim 7 of U.S. Patent No. 10,271,949 B2).
Regarding application claim 18, claim 10 of U.S. Patent No. 10,271,949 B2 claims wherein the securing features includes a plurality of hooks disposed on the occluder and the prosthetic valve includes a cuff having a plurality of perforations, the hooks of the occluder being coupleable to the perforations of the cuff (See claim 10 of U.S. Patent No. 10,271,949 B2).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 of U.S. Patent No. 10,271,949 B2 in view of Glozman et al. (US Pub. No. 2014/0135908 A1) as applied to application claim 1 above and in further view of Bishop et al. (US Pub. No. 2013/0297010 A1).
Regarding application claim 8, claims 1, 9 of U.S. Patent No. 10,271,949 B2 in view of Glozman et al. (US Pub. No. 2014/0135908 A1) claim application claim 1, but does not claim
(claim 8) wherein the occluder includes at least one of a metallic mesh or a shape-memory material.
However, Bishop teaches an inflatable seal cuff for preventing paravalvular leaks having an occluder (802) (Figs. 3A- 3D)
(claim 8) wherein the occluder (802) includes at least one of a metallic mesh or a shape-memory material (P. [0088] - - thin, flexible material including Dacron, ePTFE, PTFE, TFE, woven material such as stainless steel, platinum, MP35N, polyester or other implantable metal or polymer are interpreted as at least one of a metallic mesh or a shape-memory material given that applicant’s explanation that “body 810A may be formed of any suitable flexible material having in-growth properties, such as shape memory foams or fabrics including polyester and polyethylene terephthalate (PETE), commonly referred to by the brand name DACRON®” (See P. [0061] of applicant’s Specification).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify claims 1, 9 of U.S. Patent No. 10,271,949 B2 in view of Glozman such that the occluder claimed by U.S. Patent No. .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4- 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the port" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the port" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the fillable chamber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claims 1- 2 and 7- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miles et al. (US Pub. No. 2009/0112311 A1) in view of Glozman et al. (US Pub. No. 2014/0135908 A1).  Miles is cited in the IDS filed 3/08/19.
Regarding claims 1- 2 and 7, Miles discloses a system for replacing native valve function, the system comprising:
a prosthetic heart valve (100) (Figs. 1, 5, 10);
an occluder (160) (Figs. 7- 8) having a leading end and a trailing end, the trailing disposed adjacent an inflow end of the stent (See Figs. 7- 8) (Ps. [0024]- [0025] - - elongated structure has leading and trailing end, one of which is disposed in opening 104 to plug a paravalvular leak, and the trailing end is disposed adjacent an inflow end of the prosthesis as shown by the arrows in Fig. 10), the occluder (160) configured to be disposed between the prosthetic heart valve (100) and adjacent body tissue (106) (Fig. 1) for occluding a gap (104) (Figs. 1, 5, 10) between the prosthetic heart valve (100) and the adjacent body tissue (106) (See Fig. 8) (P. [0024]),
wherein the occluder (160) includes securing features (166) (Fig. 7) disposed on and projecting from the occluder (160), the securing features (166) configured to couple the occluder to the prosthetic heart valve (100) and the adjacent body tissue (106) (P. [0032]).
Miles does not specifically disclose
(claims 1- 2, 7) a stent.
However, Glozman teaches a prosthetic heart valve (400) (Figs. 4- 6D)

(claim 2) when Glozman is combined with Miles, the occluder associated with Miles (See Miles - - Figs. 7- 8) longitudinally extends in a lengthwise direction toward an outflow end of the stent (408) (See Glozman - - Fig. 5; P. [0033]);
(claim 7) wherein the plurality of sections of the stent includes an annulus section (408), a transition section (410), and an aortic section (412) (See Fig. 5) (P. [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the prosthetic heart valve taught by Miles to include a collapsible and expandable stent, the stent having a plurality of sections, and a valve assembly disposed in the stent as taught by Glozman because it provides a cross-sectional shape that varies or is non-uniform along a length of the prosthesis in a deployed or expanded configuration and because it would allow placement within a native valve having three leaflets such as the aortic, tricuspid, or pulmonary valves (Glozman- - Ps. [0028], [0030]).  The motivation for the modification would have been to prevent or minimize paravalvular leakage (Glozman - - P. [0028]).
Regarding claim 8, Miles in view of Glozman discloses the system of claim 8, Miles further disclosing wherein the occluder (160) includes at least one of a metallic mesh or a shape-memory material (Ps. [0008], [0027]).
Allowable Subject Matter
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).

Claims 12- 17 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome the rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome the rejection based on nonstatutory double patenting.
Claims 4- 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome the rejection based on nonstatutory double patenting.

Regarding claim 3, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the occluder comprises a fillable chamber with a delivery, pre-deployment configuration and a final, post-deployment configuration, the occluder in both the pre-deployment and post-deployment configurations including a port disposed at the trailing end and in fluid communication with the fillable chamber.
Regarding claim 12, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, an occluder having a leading end and a trailing end disposed adjacent an inflow end of the stent, the occluder including a port disposed at the trailing end, the occluder configured to be disposed between the prosthetic heart valve and adjacent body tissue for occluding a gap between the prosthetic heart valve and the adjacent body tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.R/Examiner, Art Unit 3771    

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771